On February 28, 1996, the Court found that the defendant was in violation of the conditions of his suspended sentence and it was the judgment of the Court that defendant’s prior suspended sentences are hereby revoked and that the defendant be and he is hereby sentenced to a term of five (5) years on Count I and to a term of ten (10) years on Count II in the Montana State Prison at Deer Lodge, Montana. The sentences shall run consecutively with each other. The defendant shall receive credit from January 24, 1996, through date of sentencing, February 28, 1996, for thirty-six (36) days jail time which he has previously served.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
*92DATED this 16th day of September, 1996.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Michael McNeely for representing himself in this matter.